Citation Nr: 1014096	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.   Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), anxiety and depression.

2.  Entitlement to service connection for low back pain.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran now resides in the 
jurisdiction of the Oakland, California RO.

The Board notes that the Veteran initially has claimed 
entitlement to service connection for psychiatric 
disabilities, including PTSD, depression and anxiety.  The 
Board has recharacterized the issue on appeal to reflect the 
Veteran's contentions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness. VAOPGCPREC 3-2003 
(July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).


The Veteran claims entitlement to service connection for 
PTSD, depression and anxiety.  The Veteran asserts that these 
disorders are related to his service onboard the USS Roanoke 
and his service-connected ankle injury.

The report of the Veteran's enlistment examination noted a 
history of psychiatric treatment for criminal trespassing 
three years prior and anxiety secondary to episodic abuse of 
alcohol.  A letter from a private psychiatrist to the service 
department, dated in April 1981, noted that the Veteran was 
treated for anxiety from September 1977 to November 1978.   A 
report of medical history completed in conjunction with the 
Veteran's enlistment examination reflects that the Veteran 
checked "yes" in response to the question of whether he had 
ever had or now had "depression or excessive worry."   

Because a history of anxiety was noted at enlistment, the 
presumption of soundness does not apply with respect to the 
Veteran's claim for entitlement to service connection for 
anxiety.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  38 C.F.R. § 3.304(f).

The Veteran submitted a PTSD questionnaire in January 2006.  
The Veteran alleged that PTSD is related to his service 
aboard the USS Roanoke, as well as his service-connected 
ankle injury.

The Veteran had a VA examination for psychiatric disorders in 
May 2008.  The examiner diagnosed depressive disorder.  The 
VA examiner opined that depressive disorder is not causally 
related to the Veteran's service connected ankle injury.  The 
examiner did not provide an opinion with regard to whether an 
acquired psychiatric disability is directly related to 
service.

The Veteran has presented both direct and secondary theories 
of entitlement with respect to his claim for service 
connection for a low back condition.  The Veteran alleges 
that his current back disability is related to a back injury 
he sustained during service while hauling trash.  The Veteran 
also alleges that his claimed back disability is causally 
related to his service-connected right ankle condition.  

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service- 
connected disability, or when aggravation of a nonservice-
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

The RO obtained a VA examination for the Veteran's back 
disability in January 2007.  The examiner was requested to 
provide an opinion regarding the Veteran's back disability is 
causally related to heavy lifting during service.  The VA 
examiner concluded that an opinion regarding the etiology of 
the Veteran's low back condition could not be provided 
without resort to speculation.  The examiner was not asked to 
provide a medical opinion regarding the etiological 
relationship, if any between the Veteran's low back 
disability and his service-connected ankle disability.

The enlistment examination did not note any complaints or 
findings of a low back condition.  Service treatment records 
show that the Veteran reported to sick call in May 1981 with 
complaints of low back pain.  He reported that they back pain 
had its onset approximately five months prior.    

The VA examinations of record are not sufficient to decide 
the Veteran's claims   Once VA undertakes the effort to 
provide an examination in a service connection claim, it must 
provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 
21 Vet. App. 120, 123-24 (2007).  Therefore, on remand, the 
Veteran should be afforded new VA examinations for the 
claimed disabilities.  

The Board also notes that the veteran received a VCAA letter 
in April 2005 pertaining to direct service connection. This 
letter did not inform the Veteran of the requirements of 
secondary service connection.  On remand, the Veteran should 
be provided with notice of the information and evidence 
necessary to establish entitlement to service connection on a 
secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
advising him of the evidence necessary to 
substantiate a claim for service 
connection for his low back disability and 
acquired psychiatric disability as 
secondary to his service-connected ankle 
disability.  This letter should advise the 
Veteran of what information and evidence 
VA will assist him in obtaining and what 
information and evidence VA will attempt 
to obtain on his behalf.  

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
in conjunction with the examination, and 
the examination report should indicate 
that the claims file was reviewed.  

3.  The examiner should diagnose any 
current psychiatric disorder, to include 
PTSD, anxiety and depression.  The 
examiner is requested to answer the 
following questions:

(b) If anxiety is diagnosed, the examiner 
should state whether the Veteran's pre-
existing anxiety underwent a permanent 
increase in severity during service.  If 
so, was such increase due to the natural 
progression of the disease?  The examiner 
should provide a detailed rationale for 
the opinion.

(c) For any diagnosed acquired psychiatric 
disorder other than anxiety, the examiner 
should state whether such disorder is at 
least as likely as not (50 percent or 
greater likelihood) related to service.  
The examiner should provide a detailed 
rationale for the opinion.  

(d) For any diagnosed acquired psychiatric 
disorder other than anxiety, the examiner 
should state whether such disorder is at 
least as likely as not proximately due to, 
the result of, or aggravated by the 
Veteran's service-connected right ankle 
disability.  The examiner should also 
indicate whether an acquired psychiatric 
disorder has been aggravated by the 
Veteran's service-connected right ankle 
disability.  If the examiner determines 
that the requested opinion(s) cannot be 
provided without resort to mere 
speculation, the examiner should discuss 
why an opinion is not possible.   

4.  Schedule the Veteran for a VA 
examination for his claimed low back 
disability.  The claims file should be 
made available to the examiner in 
conjunction with the examination, and the 
examination report should indicate that 
the claims file was reviewed.

5.  The examiner should diagnose any 
current disability of the low back.  
Following a thorough evaluation, during 
which all necessary tests are performed, 
the examiner is requested to answer the 
following questions: 

(a) did the Veteran clearly and 
unmistakably enter service with a pre-
existing low back disability, and if so, 
what was the nature of the disability;

(b)  if the Veteran entered service with a 
pre-existing low back disability, was 
there an increase in the low back 
disability during service? If so, did that 
increase represent a worsening of the 
underlying condition or clearly and 
unmistakably represent a natural 
progression of the disorder; and

(c) if the veteran did not enter service 
with a pre-existing low back disability, 
is a currently diagnosed low back 
disability at least as likely as not (50 
percent or greater likelihood) related to 
the back pain noted during service? The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinions stated.

(d) whether it is at least as likely as 
not (50 percent or greater likelihood) 
that a low back disability is proximately 
due to, the result of, or aggravated by 
the Veteran's service-connected right 
ankle disability. The examiner should also 
indicate whether a low back disability has 
been aggravated by the Veteran's service- 
connected right ankle disability.  The 
examiner should provide a detailed 
rationale for the opinion stated.  If the 
examiner determines that the requested 
opinion(s) cannot be provided without 
resort to mere speculation, the examiner 
should discuss why an opinion is not 
possible.  

6.  Following the requested development, 
the Veteran's claims should be 
readjudicated based upon all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and should have an applicable 
opportunity to respond.  The case should 
then be returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


